Citation Nr: 0836489	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  07-15 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously-denied claim of entitlement to service 
connection for an acquired psychiatric disorder. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel
INTRODUCTION

The veteran served on active duty in the United States Army 
from November 1989 to March 1990, from December 1992 to April 
1993 and from January 4, 1996 to May 17, 1996.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal of an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.

Procedural history 

Service connection for a psychiatric disorder was denied by 
the RO in Buffalo, New York in an April 2000 rating decision, 
which the veteran did not appeal. 

In May 2006, the veteran filed to reopen the previously-
denied claim of entitlement to service connection.  The claim 
was denied in the above-referenced October 2006 rating 
decision.  The veteran requested review by a decision review 
officer (DRO), who conducted a de novo review of the claim 
and confirmed the RO's findings in an April 2007 statement of 
the case (SOC). 

The veteran presented personal testimony before the 
undersigned Veterans Law Judge at a Travel Board hearing 
which was conducted at the Providence RO in May 2008.  A 
transcript of the hearing is associated with the veteran's 
claims folder.  


FINDINGS OF FACT

1.  In an unappealed April 2000 decision, the RO denied the 
veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder.

2.   The evidence associated with the claims folder 
subsequent to the April 2000 RO rating decision is cumulative 
and redundant of the evidence of record at the time of the 
last prior final denial, and does not raise a reasonable 
possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The April 2000 RO decision is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2007).

2.  Since the April 2000 RO decision, new and material 
evidence has not been received which is sufficient to reopen 
the claim of entitlement to service connection for an 
acquired psychiatric disorder.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for an acquired 
psychiatric disorder.  Implicit in her claim is the 
contention that new and material evidence which is sufficient 
to reopen the previously-denied claim has been received.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  

The Veterans Claims Assistance Act of 2000 (the VCAA)  

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

For claims to reopen, such as the instant case, the VCAA 
appears to have left intact the requirement that a veteran 
must first present new and material evidence in order to 
reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once the claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for 
benefits under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

Therefore, the VCAA duty to notify currently applies to the 
issue on appeal; the standard of review and duty to assist do 
not apply to the claim unless it is reopened.  See Holliday 
v. Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  

The Board observes that the veteran was informed of the 
relevant law and regulations pertaining to her claim in a 
letter from the RO dated June 23, 2006, which specifically 
detailed the evidentiary requirements for service connection, 
including evidence of "a relationship between your 
disability and an injury, disease, or event in military 
service."  

With respect to notice to the veteran regarding new and 
material evidence, the June 2006 VCAA letter stated, "You 
were previously denied service-connection for Bipolar 
Disorder.  You were notified of the decision on 04/18/2000."  
The letter notified the veteran that evidence sufficient to 
reopen the veteran's previously denied claims must be "new 
and material," closely mirroring the regulatory language of 
38 C.F.R. § 3.156(a).  Moreover, the June 2006 letter 
informed the veteran as to the reason her claim was 
previously denied: "Your claim was previously denied because 
No Chronic Disability for Bipolar Disorder subject to Service 
Connection was shown in the service medical records or any 
other evidence received."  See the June 2006 VCAA letter, 
page 1.  As such, the veteran was adequately advised of the 
bases for the previous denial to determine what evidence 
would be new and material to reopen the claim.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

Crucially, the RO informed the veteran of VA's duty to assist 
her in the development of her claim in the above-referenced 
VCAA letter.  Specifically, the veteran was advised in the 
June 2006 letter that VA is responsible for obtaining 
relevant records from any Federal agency, including "records 
from the military, VA Medical Centers (including private 
facilities where VA authorized treatment), or from the Social 
Security Administration."

  
With respect to private treatment records, the June 2006 VCAA 
letter indicated VA would make reasonable efforts to obtain 
relevant records not held by a Federal agency, including 
"records from State or local governments, private doctors 
and hospitals, or current or former employers."  Included 
with the letter were copies of VA Form 21-4142, Authorization 
and Consent to Release Information.  The letter further 
emphasized: "If the evidence is not in your possession, you 
must give us enough information about the evidence so that we 
so can request it from the person or agency that has it.  If 
the holder of the evidence declines to give it to us, asks 
for a fee to provide it, or VA otherwise cannot get the 
evidence, we will notify you.  It is your responsibility to 
make sure we receive all requested records that are not in 
the possession of a Federal department or agency" [Emphasis 
as in original].  The veteran was also advised in the June 
2006 letter that a VA examination would be obtained if 
necessary to make a decision on her claim.

The veteran was also provided with the "give us everything 
you've got" requirement contained in 38 C.F.R. § 3.159(b).  
See the June 2006 VCAA letter, page 2.  However, the Board 
notes that 38 C.F.R. § 3.159 was revised, effective May 30, 
2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments [which apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008], among other 
things, removed the notice provision requiring VA to request 
the veteran to provide any evidence in the veteran's 
possession that pertains to the claim.  See 38 C.F.R. 
§ 3.159(b)(1).  

Finally, there has been a significant recent decision of the 
United States Court of Appeals for Veterans Claims (the 
Court) concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), the Court observed that a claim of 
entitlement to service connection consists of five elements:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  The 
veteran in this case seeks to reopen a previously denied 
claim of entitlement to service connection.  Because service 
connection claims are comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of those claims.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claims and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claims as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1) is not at issue, and the veteran 
was provided appropriate notice as to elements (2) and (3) as 
detailed above.  The veteran was provided specific notice as 
to elements (4) and (5), degree of disability and effective 
date, via the June 2006 letter from the RO, and in a 
subsequent letter dated April 4, 2008.  See the June 2006 
VCAA letter, pages 5 and 6; see also the April 2008 letter, 
page 2.  In any event, because the veteran's claim is being 
denied, elements (4) and (5) are moot.

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.  There is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case as to this issue. Therefore, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
appellant].

Duty to assist 

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for benefits under a law administered by VA, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002).  

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  As noted in the Introduction, the veteran testified 
before the undersigned at the Providence RO in May 2008.

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

For certain chronic disorders, to include psychosis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Personality disorders are not considered to be disabilities 
for the purposes of service connection.  See 38 C.F.R. §§ 
3.303(c), 4.9, 4.127 (2007); see also Winn v. Brown, 8 Vet. 
App. 510, 516 (1996), and cases cited therein. A veteran 
cannot be compensated for a personality disorder, which is 
considered to be a congenital or developmental abnormality.

Finality/new and material evidence

In general, VA rating decisions that are not timely appealed 
are final.  
See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 
(2007).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed 
claim may be reopened when new and material evidence is 
presented or secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2006)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the veteran's claim to reopen was 
initiated in May 2006, the claim will be adjudicated by 
applying the revised section 3.156, which is set out in the 
paragraph immediately following.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
related to an unsubstantiated fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2007).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).



Factual background

The "old" evidence

Evidence of record at the time of the April 2000 RO rating 
decision included the veteran's service medical treatment 
records.  These included a March 1996 report of mental status 
evaluation which resulted in a diagnosis of personality 
disorder.  

Also of record was a neuropsychological evaluation report 
dated July 3, 1996, shortly after the veteran left military 
service.  This resulted in a diagnosis of, 
inter alia, mood disorder NOS.  A May 1997 VA Compensation 
and Pension examination resulted in diagnoses of major 
depression and panic disorder as well as dependent 
personality disorder.  A September 1999 VA psychiatric 
evaluation resulted in an evaluation of bipolar disorder. 

The April 2000 RO rating decision

In its April 2000 rating decision, the RO determined that the 
service medical records did not show any acquired psychiatric 
disability.  The RO further noted that bipolar disorder was 
initially diagnosed 21/2 years after service, after the one 
year presumptive period.  The veteran's claim was denied on 
that basis.

The veteran was informed of the RO's decision and of her 
appeal rights in a letter dated April 18, 2000.  She did not 
appeal.

Analysis

The veteran's prior claim of entitlement to service 
connection for an acquired psychiatric disability was denied 
in April 2000 in essence because the record at that time did 
not include evidence of an acquired psychiatric disability 
(versus a personality disorder) in service or of bipolar 
disorder, a psychosis, within the one year presumptive period 
after service; and by extension there was no evidence of any 
relationship between the veteran's currently diagnosed 
acquired psychiatric disorder(s) and her military service 
[i.e., Hickson elements (2) and (3) were not met].  

The April 2000 RO decision was not appealed and therefore is 
final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.1103 (2007).  
As explained above, the veteran's claim for service 
connection for an acquired psychiatric disorder may only be 
reopened if she submits new and material evidence.  See 38 
U.S.C.A. § 5108; see also Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).  Therefore, the Board's inquiry will 
be directed to the question of whether any additionally 
submitted (i.e. after April 2000) evidence bears directly and 
substantially upon the specific matters under consideration, 
namely whether there is evidence of an in-service acquired 
psychiatric disorder and whether there is evidence of a 
medical nexus between the veteran's current disorder and her 
military service.  See Evans v. Brown, 9 Vet. App. 273 (1996) 
[there must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim].

After reviewing the record, and for reasons expressed 
immediately below, the Board is of the opinion that new and 
material evidence sufficient to reopen the claim of 
entitlement to service connection for an acquired psychiatric 
disorder has not been submitted.

The evidence added to the veteran's claims folder since April 
2000 consists of updated VA outpatient treatment records, 
private treatment records, the veteran's written statements, 
and the May 2008 hearing transcript.  

The recent VA and private treatment records document ongoing 
medical treatment.  These records do not indicate whether the 
veteran's current psychiatric disorder is a result service.  
As such, these medical records are not new and material.  
See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. 
Brown, 6 Vet. App. 277, 280 (1994) [medical evidence that 
merely documents continued diagnosis and treatment of 
disease, without addressing the crucial matter of medical 
nexus, does not constitute new and material evidence].

With respect to the veteran's own statements and testimony to 
the effect that her current psychiatric disorder is related 
to her military service, such evidence is cumulative and 
redundant of statements made prior to the April 2000 decision 
and accordingly is not new.  See Reid v. Derwinski, 2 Vet. 
App. 312, 315 (1992).  
Moreover, lay persons without medical training are not 
competent to opine on medical matters such as nexus.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
Indeed, in Moray v. Brown, 5 Vet. App. 211 (1993), the Court 
noted that laypersons are not competent to offer medical 
opinions and that such evidence does not provide a basis on 
which to reopen a claim for service connection.  In Routen v. 
Brown, 10 Vet. App. 183, 186, (1997), the Court noted "[l]ay 
assertions of medical causation . . . cannot suffice to 
reopen a claim under 38 U.S.C.A. 5108." 

In short, the Board finds that the evidence received since 
the last prior denial does not relate to an unestablished 
fact necessary to substantiate the claim, is cumulative and 
redundant of the evidence of record at the time of the April 
2000 denial, and does not raise a reasonable possibility of 
substantiating the claim.  Accordingly, new and material 
evidence has not been received pursuant to 38 C.F.R. § 
3.156(a).

Accordingly, the claim for entitlement to service connection 
for an acquired psychiatric disorder is not reopened.  The 
benefit sought on appeal remains denied.

Additional comment

The Board views its discussion above as sufficient to inform 
the veteran of the elements necessary to reopen her claim 
should she desire to do so in the future.
See Graves v. Brown, 8 Vet. App. 522, 524 (1996).  In 
particular, it is incumbent upon her to submit to VA 
competent medical evidence which serves to link her currently 
diagnosed psychiatric disability with her military service.   
See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000), [a 
veteran seeking disability benefits must establish a 
connection between the veteran's service and the claimed 
disability].  Such medical evidence should address whether a 
currently diagnosed acquired psychiatric disability was 
misdiagnosed as a personality disorder during service.

ORDER

The request to reopen the previously denied claim of 
entitlement to service connection for an acquired psychiatric 
disorder is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


